I concur in the judgment stated at the conclusion of the opinion prepared by Mr. Justice TERRELL, but it is my view that this case is in all respects like the case of State, ex rel. A.L. Wilson, et al., v. Fred P. Cone, et al., decided at this Term, and, therefore, because of the reasons stated for the conclusion reached by me in that case, I think the alternative writ here should be quashed, with leave to the Relators to amend so as to come within the purview of the provisions of Chapter 15659, Acts of 1931, as to the balance due Santa Rosa County under the provisions of that Act, which the records in the office of the State Treasurer show to be in the sum of $82,047.32 as and when the same becomes available.
ELLIS, C.J., and BROWN, J., concur.